DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 14 May 2020. Claims 16-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2018/114939 filed 12 November 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201711135977.4 filed 16 November 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 16 is objected to because of the following informalities:
“c) bringing said vegetable wax raw material liquid into contact… to transfer a portion of said vegetable wax raw material liquid across…”.
Claim 30 is objected to because of the following informalities:
“b) a transmembrane pressure difference of 10 to 60 bar; and c) a vegetable wax…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 29, there is insufficient antecedent basis for “said second permeate”.
	Regarding Claim 29, it is unclear whether Applicant is introducing a unique “replenishing liquid” or referencing the earlier introduced “replenishing liquid” in Claim 27 in the phrase “wherein said second permeate is used as replenishing liquid”. As claimed, the Examiner will assume a unique “replenishing liquid.” However, this further renders the subsequent reference to “the replenishing liquid” as indefinite because it is not clear whether Applicant is referencing the newly introduced “replenishing liquid” or the “replenishing liquid” introduced in Claim 27.
	Regarding Claim 36, it is not clear whether Applicant is requiring both operating conditions a) and b). As constructed, the claim seems to require both elements; however, when compared with the claim construction of similar Claim 30, that claim requires operating conditions that “comprise at least one of” a list of elements. Please clarify by amending, e.g., “wherein the operating conditions for said second nanofiltration membrane comprise at least one of : a) a temperature of 10 to 100°C; and b) a transmembrane pressure difference of 10 to 60 bar” or  “wherein the operating conditions for said second nanofiltration membrane comprise: a) a temperature of 10 to 100°C; and/or b) a transmembrane pressure difference of 10 to 60 bar”.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Regarding Claim 29, it is unclear how “said second permeate” is related to the claimed method. This omission precludes examination based on the merits of the claim.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 20, the claim requires that the selectively permeable layer “comprises a polysiloxane-based elastomer”. While Claim 20 does further limit the subject matter of the claim upon which it depends (i.e., by narrowing the list of possible material to one group), Claim 20 fails to include all the limitations of the claim upon which it depends, specifically, “a modified polysiloxane-based elastomer” (emphasis added).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-28 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (CN 103981032 A, published 13 August 2014; machines translation referenced herein) in view of BOAM et al. (US PGPub 2015/0118331 A1).
	Regarding Claim 16, FU discloses a rice bran wax decolorizing method (i.e., a method for decolorizing a vegetable wax; abstract) wherein a rice bran wax paste is mixed with an organic solvent (e.g., hexane) and an adsorption decoloring agent to produce a mixed solution (i.e., providing a vegetable wax material liquid comprising an organic solvent and a vegetable wax dissolved therein; p0011); the mixed solution is then treated by solid-liquid separation via filter to obtain waste decoloring agent retentate and a decolored rice bran solution in solvent (i.e., providing a selectively permeable… membrane having a first surface and a second surface; bringing said [vegetable wax] raw material liquid into contact with the first surface of said… membrane to transfer a portion of said [vegetable wax] raw material liquid across the… membrane, from the first surface to the second surface, thereby forming a first permeate and a first retentate; p0012).
	While FU is deficient in explicitly disclosing a pigment per se, FU discloses the rice bran wax is decolorized, which inherently implies that pigment is removed from the rice bran wax and retained in the adsorption decoloring agent retained as retentate on the disclosed filter (i.e., said vegetable wax comprises a pigment and a wax component, and the rejection… for said pigment is higher than that for said wax component)
	FU is deficient in disclosing providing a selectively permeable first nanofiltration membrane having a first surface and a second surface, and wherein the pressure at the first surface of the first nanofiltration membrane is higher than the pressure at the second surface of the first nanofiltration membrane.
	However, decoloring methods are known in the art, as disclosed by BOAM. BOAM teaches a process for reducing impurities from essential oils by using at least one selective membrane (abstract). Such impurities include colored components such that the removal of colored components results in a product having improved color and profile (p0016, p0083). Suitable membranes for the process include at least one nanofiltration membrane (p0001, p0069-0070). During the process, the undesirable impurity is reduced by contacting the solvent-oil solution on the first surface of the at least one nanofiltration membrane at a transmembrane pressure ranging from 1 to 100 bar (i.e., wherein the pressure at the first surface of the first nanofiltration membrane is higher than the pressure at the second surface of the first nanofiltration membrane; p0096; p0098). The filtration is such that the selectively permeable membrane provides a greater membrane rejection of impurities than the rejection of the desired species (i.e., providing a selectively permeable first nanofiltration membrane having a first surface and a second surface; p0098). While it is acknowledged the BOAM discloses the process is used for treating essential oils, which is differentiated from the claimed invention of treating a vegetable wax, one of ordinary skill in the art understands that vegetable wax is also an oily substance with higher fatty acid content. Therefore, in seeking to remove color impurities from vegetable wax, i.e., an oil, using a filter as disclosed by FU, one of ordinary skill in the art prior to the effective filing date of the claimed invention can select a suitable selectively permeable membrane according to actual separation needs, such that the selection only needs to at least reject pigment moreso than wax component, such as those disclosed by BOAM. Such a selection would be obvious as BOAM discloses nanofiltration membranes with such a property; the nature of the problem to be solved would have led one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
	Regarding Claim 17, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. BOAM further discloses the nanofiltration membrane comprises a material including, e.g., polytetrafluoroethylene or polyacrylonitrile (i.e., wherein said first nanofiltration membrane comprises a material selected from the group consisting of… polytetrafluoroethylene… polyacrylonitrile; p0070).
	Regarding Claim 18, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. BOAM further discloses the membrane comprises a support and a thin, selectively permeable layer (i.e., wherein said first nanofiltration membrane consists of a composite material comprising a carrier and a selectively permeable layer; p0071).
	Regarding Claims 19 and 20, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 18. BOAM further discloses the thin, selectively permeable layer comprises a material including polysiloxane-based elastomers (i.e., wherein the selectively permeable layer contains a material selected from… a modified polysiloxane-based elastomer; wherein the selectively permeable layer comprises a polysiloxane-based elastomer; p0071).
	Regarding Claim 21, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. BOAM further discloses the membrane is polyacrylonitrile (p0070) and silicone-coated (p0073-0075).
	Regarding Claim 22, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. BOAM further discloses the membrane has a molecular weight cut-off ranging from 400 to 1500 g·mol-1 (p0079), which reads upon the claimed range of from about 300 g/mol to about 1,500 g/mol.
	Regarding Claim 23, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. FU further discloses rice bran wax (i.e., wherein said vegetable wax is selected from the group consisting of… rice bran wax; abstract).
	Regarding Claims 24 and 25, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. FU further discloses hexane solvent (p0011); similarly, BOAM further discloses hexane solvent among others (p0095) (i.e., wherein said organic solvent is selected from the group consisting of… aliphatic hydrocarbons; wherein said organic solvent is selected from the group consisting of… hexane).
	Regarding Claim 26, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. FU further discloses the adsorption decoloring agent and the solvent can be recovered and recycled for use again (i.e., wherein said first retentate is recycled to the first surface of said first nanofiltration membrane; p0007). Furthermore, recycling steps or retreatment are common practices in the art; if the desired level of pigments has not yet been reached, it would be obvious to one of ordinary skill in the art to resolubilize the collected permeate wax and reprocess through the membrane again.
	Regarding Claims 27 and 28, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. While modified FU is deficient in explicitly disclosing a step of “continuously replenish[ing] with a replenishing liquid that is said organic solvent or a solution of said vegetable wax in the organic solvent”, BOAM does disclose recovering retentate or permeate for processing again using another membrane separation step (p0102-0103). BOAM further discloses that in preparing the essential oil for impurity removal, the organic solvent is applied to the essential oil such that the resultant solution contains essential oil in an amount ranging from 5 to 50% v/v (p0091); this teaching, combined with the disclosure that permeate fractions (which inherently have concentrated vegetable wax) are reprocessed using the same membrane separation step, inherently implies that the recycle feed must be readjusted by dilution with organic solvent to the 5 to 50% v/v essential oil fraction. Thus, modified FU inherently makes obvious the limitations that said vegetable wax raw material liquid is continuously replenished with a replenishing liquid that is said organic solvent and wherein the concentration of the vegetable wax in the replenishing liquid does not exceed the concentration of the vegetable wax in said first permeate.
	Regarding Claim 30, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. FU further discloses that hexane solvent is added at 5 times the amount of rice bran wax to produce the mixed solution to be filtered (p0011), which implies a wax concentration of 16.7% or approximately 167 g/L, which reads on the claimed range of a vegetable wax concentration of 10 to 500 g/L. BOAM further discloses the process is carried out at a temperature range of 10 to 50°C (p0105) and a transmembrane pressure of 10 to 60 bar (p0096), which read on the claimed ranges of a temperature of 10 to 100°C and a transmembrane pressure difference of 10 to 60 bar.
	Regarding Claim 31, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 16. BOAM further discloses the process can be applied in multiple stages, i.e., a second stage comprising providing the permeate from the first filtration is passed through at least one further selective nanofiltration membrane (i.e., further comprising bringing said first permeate into contact with a second nanofiltration membrane…; p0103). While modified FU is deficient in disclosing that the rejection of said second nanofiltration membrane for said wax component is at least 80%, such a limitation is directed toward intended results of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. As is known to one of ordinary skill in the art, depending on various factors, such as feed concentration, transmembrane pressure, membrane permeability, temperature, etc., the rejection rate can be optimized and controlled to a desired value, i.e., the claimed rate of at least 80% is considered a result-effective variable that can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range of at least 80% would have been obvious to one skilled in the art at the time of the invention.
	Regarding Claim 32, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 31. Modified FU is deficient in disclosing that the said second nanofiltration membrane has a higher rejection for said wax component than said first nanofiltration membrane. However, BOAM does disclose that the subsequent treatment by at least one further selective membrane yields further impurity reduction (p0103), implying that the second membrane has a higher rejection rate.
Furthermore, such a limitation is directed toward intended results of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. As is known to one of ordinary skill in the art, depending on various factors, such as feed concentration, transmembrane pressure, membrane permeability, temperature, etc., the rejection rate can be optimized and controlled to a desired value, i.e., the claimed second nanofiltration membrane rejection rate being greater than that of the first nanofiltration membrane is considered a result-effective variable that can be optimized through routine experimentation if the user so chooses (MPEP §2144.05 II B). Thus, the claimed limitation would have been obvious to one skilled in the art at the time of the invention.
	Regarding Claim 33, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 31. BOAM further discloses for a system using two different membranes, the membranes can have different molecular weight cut-off ranges, i.e., the first being 400 g·mol-1 to 1500 g·mol-1 and the second being 150 to 600 g·mol-1 (p0079); this second range overlaps with the claimed range of from about 150 g/mol to about 300 g/mol. Absent showings of unexpected results or criticality other than to control which pigments to remove, such a claimed range is prima facie obvious (MPEP 2144.05).
	Regarding Claim 34, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 31. FU further discloses the adsorption decoloring agent and the solvent can be recovered and recycled for use again (i.e., wherein said second retentate is recycled to the first surface of said second nanofiltration membrane; p0007). Furthermore, recycling steps or retreatment are common practices in the art; if the desired level of pigments has not yet been reached, it would be obvious to one of ordinary skill in the art to resolubilize the collected permeate wax and reprocess through the membrane again.
	Regarding Claim 35, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 31. BOAM further discloses particular preference for a polyimide nanofiltration membrane (i.e., wherein said second nanofiltration membrane comprises a polyimide-based nanofiltration membrane; p0073).
	Regarding Claim 36, modified FU makes obvious the method for decolorizing a vegetable wax of Claim 31. BOAM further discloses the process is carried out at a temperature range of 10 to 50°C (p0105) and a transmembrane pressure of 10 to 60 bar (p0096), which read on the claimed ranges of a temperature of 10 to 100°C and a transmembrane pressure difference of 10 to 60 bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777